DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are now pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-13, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-15, and 20 of U.S. Patent No. 10,649,718. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 12-15, and 20 of U.S. Patent No. 10,649,718 recite limitations that anticipate all the limitations of pending claims 1-4, 9-13, and 18-20.
Pending Application
U.S. 10,649,718 B2
1. A system comprising a first native playback device configured as a first Virtual Line-In (VLI) receiver of a VLI group, wherein the VLI group is configured to (i) receive, via an input interface of a first VLI device configured as a VLI sender of the VLI group, user input to perform a particular operation, the particular operation corresponding to a VLI domain command and (ii) send, via a network interface of the first VLI device, first VLI domain command, and wherein the first native playback device is configured to perform functions as the first VLI receiver of the VLI group, the functions comprising: 
	receiving, via a network interface of the first native playback device, the VLI domain command; 
	translating the VLI domain command to two or more corresponding native domain commands; and 
	in response to receiving the VLI domain command, carrying out the two or more corresponding native domain commands to perform the particular operation on the first VLI receiver.
2. The system of claim 1, wherein the VLI domain command is a VLU domain transition command to transition from a first state to a second state in the VLI domain, and wherein the two or more corresponding native domain commands comprise: (i) transitioning from a first native domain state corresponding to the first state in the VLI domain to a second native domain state corresponding to the second state in the VLI domain; (ii) storing values of one or more native domain variables corresponding to the first native domain state; and (iii) modifying the values of the one or more variables.
1. A system comprising a first native playback device configured as a first Virtual Line-In (VLI) receiver of a VLI group, wherein the VLI group is configured to (i) receive, via an input interface of a first VLI device configured as a VLI sender of the VLI group, user input to perform a mute operation, the mute operation corresponding to a first VLI domain mute command to set volume level to a pre-defined inaudible volume level and (ii) send, via a network interface of the first VLI device, the first VLI domain mute command, and wherein the first native playback device is configured to perform functions as the first VLI receiver of the VLI group, the functions comprising: 
	receiving, via a network interface of the first native playback device, the first VLI domain mute command; 
	translating the first VLI domain mute command to one or more corresponding first native domain mute commands, wherein the one or more corresponding first native domain mute commands comprise: (i) enabling a native domain mute state on the first native playback device, (ii) 
	in response to receiving the first VLI domain mute command, carrying out the one or more corresponding first native domain mute commands to perform the mute operation on the first VLI receiver.
3. The system of claim 2, wherein the first native playback device is configured as the first VLI receiver of the VLI group perform functions further comprising: 
	while the VLI group is in the second native domain state, receiving, via an input interface of the first native playback device, a native domain command to transition to the first native domain state; and 
	in response to receiving the native domain command to transition to the first native domain state, (i) translating the native domain command to a second VLU domain transition command to transition from the second state to the first state in the VLI domain, the second VLU domain transition command indicating the stored values of one or more native domain variables corresponding to the first native domain state, (ii) sending the second VLU domain transition command to the VLI sender of the VLI group, (iii) transitioning from the second native domain state to the first native domain state, and (iv) adjusting values of the one or more native domain variables to the stored values of the one or more native domain variables.
2. The system of claim 1, wherein the first native playback device is configured as the first VLI receiver of the VLI group perform functions further comprising: 
	while the VLI group is muted, receiving, via an input interface of the first native playback device, a native domain un-mute command; and 
	in response to receiving the native domain un-mute command, (i) translating the native domain un-mute command to a VLI domain volume adjust command, the VLI domain volume adjust command indicating the stored native domain volume level of the first native playback device, (ii) sending the VLI domain volume adjust command to the VLI sender of the VLI group, (iii) disabling the native domain mute state, and (iv) adjusting volume level of the first native playback device to the stored native domain volume level.
9. The system of claim 1, wherein the first native playback device is configured as a native domain group coordinator of a native domain synchrony group to perform functions comprising: in response to receiving the VLI domain command, sending, to one or more second native playback devices of the native domain synchrony group, one or more commands to carry out the two or more corresponding native domain commands to perform the particular operation on the one or more second native playback devices.
3. The system of claim 2, wherein the first native playback device is configured as a native domain group coordinator of a native domain synchrony group to perform functions comprising: 
	in response to receiving the native domain un-mute command, sending, to one or more second native playback devices of the native domain synchrony group, one or more commands to (i) disable the native domain mute state on the one or more second native playback devices and (ii) adjust volume level of the one or more second native playback devices to the stored native domain volume level.
4. The system of claim 3, wherein receiving, via the input interface of the first native playback device, the native domain command comprises one of: (a) receiving, via the network interface of the first native playback device from a native domain control app, one or more messages representing the native domain command or (b) receiving, via physical controls on the first native playback device, user input representing the native domain command.
4. The system of claim 2, wherein receiving, via the input interface of the first native playback device, the native domain un-mute command comprises one of: (a) receiving, via the network interface of the first native playback device from a native domain control app, one or more messages representing the native domain un-mute command or (b) receiving, via physical controls on the first native playback device, user input representing the native domain un-mute command.
10. A method to be performed by a first native playback device configured to perform the method as a first Virtual Line-In (VLI) receiver of a VLI group, wherein the VLI group is configured to (i) receive, via an input interface of a first VLI device configured as a VLI sender of the VLI group, user input to perform a particular operation, the particular operation corresponding to a VLI domain command and (ii) send, via a network interface of the first VLI device, the VLI domain command, and wherein the method comprises: 
	receiving, via a network interface of the first native playback device, the VLI domain command; 
	translating the VLI domain command to two or more corresponding native domain commands; and 

11. The method of claim 10, wherein the VLI domain command is a VLU domain transition command to transition from a first state to a second state in the VLI domain, and wherein the two or more corresponding native domain commands comprise: (i) transitioning from a first native domain state corresponding to the first state in the VLI domain to a second native domain state corresponding to the second state in the VLI domain; (ii) storing values of one or more native domain variables corresponding to the first native domain state; and (iii) modifying the values of the one or more variables.
12. A method to be performed by a first native playback device configured to perform the method as a first Virtual Line-In (VLI) receiver of a VLI group, wherein the VLI group is configured to (i) receive, via an input interface of a first VLI device configured as a VLI sender of the VLI group, user input to perform a mute operation, the mute operation corresponding to a first VLI domain mute command to set volume level to a pre-defined inaudible volume level and (ii) send, via a network interface of the first VLI device, the first VLI domain mute command, and wherein the method comprises: 
	receiving, via a network interface of the first native playback device, the first VLI domain mute command; 

	in response to receiving the first VLI domain mute command, carrying out the one or more corresponding first native domain mute commands to perform the mute operation on the first VLI receiver.
12. The method of claim 11, further comprising: 
	while the VLI group is in the second native domain state, receiving, via an input interface of the first native playback device, a native domain command to transition to the first native domain state; and 
	in response to receiving the native domain command to transition to the first native domain state, (i) translating the native domain command to a second VLU domain transition command to transition from the second state to the first state in the VLI domain, the second VLU domain transition command indicating the stored values of one or more native domain variables corresponding to the first native domain state, (ii) sending the second VLU domain transition command to the VLI sender of the VLI group, (iii) transitioning from the second native domain state to the first native domain state, and (iv) adjusting values of the one or more native domain variables to the stored values of the one or more native domain variables.
13. The method of claim 12, wherein the first native playback device is configured as the first VLI receiver of the VLI group perform functions further comprising: 
	while the VLI group is muted, receiving, via an input interface of the first native playback device, a native domain un-mute command; and 
	in response to receiving the native domain un-mute command, (i) translating the native domain un-mute command to a VLI domain volume adjust command, the VLI domain volume adjust command indicating the stored native domain volume level of the first native playback device, (ii) sending the VLI domain volume adjust command to the VLI sender of the VLI group, (iii) disabling the native domain mute state, and (iv) adjusting volume level of the first native playback device to the stored native domain volume level.
18. The method of claim 10, wherein the first native playback device is configured as a native domain group coordinator of a native domain synchrony group, and wherein the method further comprises: 
	in response to receiving the VLI domain command, sending, to one or more second native playback devices of the native domain synchrony group, one or more commands to carry out the two or more corresponding native domain commands to perform the particular operation on the one or more second native playback devices.
14. The method of claim 13, wherein the first native playback device is configured as a native domain group coordinator of a native domain synchrony group to perform functions comprising: 
	in response to receiving the native domain un-mute command, sending, to one or more second native playback devices of the native domain synchrony group, one or more commands to (i) disable the native domain mute state on the one or more second native playback devices and (ii) adjust volume level of the one or more second native playback devices to the stored native domain volume level.
13. The method of claim 12, wherein receiving, via the input interface of the first native playback device, the native domain command comprises one of: (a) receiving, via the network interface of the first native playback device from a native domain control app, one or more messages representing the native domain command or (b) receiving, via physical controls on the first native playback device, user input representing the native domain command.
15. The method of claim 13, wherein receiving, via the input interface of the first native playback device, the native domain un-mute command comprises one of: (a) receiving, via the network interface of the first native playback device from a native domain control app, one or more messages representing the native domain un-mute command or (b) receiving, via physical controls on the first native playback device, user input representing the native domain un-mute command.
19. A tangible non-transitory computer-readable medium storing instructions executable by one or more processors to cause a first native playback device to perform functions as a first Virtual Line-In (VLI) receiver of a VLI group, wherein the VLI group is configured to (i) receive, via an input interface of a first VLI device configured as a VLI sender of the VLI group, user input to perform a particular operation, the particular operation corresponding to a VLI domain command and (ii) send, via a network interface of the first VLI device, 
	receiving, via a network interface of the first native playback device, the VLI domain command; 
	translating the VLI domain command to two or more corresponding native domain commands; and 
	in response to receiving the VLI domain command, carrying out the two or more corresponding native domain commands to perform the particular operation on the first VLI receiver.
20. The tangible non-transitory computer-readable medium of claim 19, wherein the VLI domain command is a VLU domain transition command to transition from a first state to a second state in the VLI domain, and wherein the two or more corresponding native domain commands comprise: (i) transitioning from a first native domain state corresponding to the first state in the VI domain to a second native domain state corresponding to the second state in the VLI domain; (ii) storing values of one or more native domain variables corresponding to the first native domain state; and (iii) modifying the values of the one or more variables.
20. A tangible non-transitory computer-readable medium storing instructions executable by one or more processors to cause a first native playback device to perform functions as a first Virtual Line-In (VLI) receiver of a VLI group wherein the VLI group is configured to (i) receive, via an input interface of a first VLI device configured as a VLI sender of the VLI group, user input to perform a mute operation, the mute operation corresponding to a first VLI domain mute command to set volume level to a pre-defined inaudible volume level and (ii) send, via a network interface of the first VLI device, the 
	receiving, via a network interface of the first native playback device, the first VLI domain mute command; 
	translating the first VLI domain mute command to one or more corresponding first native domain mute commands, wherein the one or more corresponding first native domain mute commands comprise: (i) enabling a native domain mute state on the first native playback device, (ii) storing a current native domain volume level of the first native playback device, and (iii) setting the native domain volume level to zero; and 
	in response to receiving the first VLI domain mute command, carrying out the one or more corresponding first native domain mute commands to perform the mute operation on the first VLI receiver.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maitre et al. (US 2012/0158984, “Maitre”) in view of Poston et al. (US 2014/0122601, “Poston”).
In re Claim 1, Maitre discloses a system (see figs. 1, 4, 10-12 and ¶¶17, 19, and 22-25) comprising a first native playback device (see e.g., fig. 4 and ¶61) configured as a first Virtual Line-In (VLI) receiver of a VLI group (see ¶¶55-65, whereby the device model specified in the DLNA interoperability guidelines is based on the Universal Plug and Play (UPnP) AV architecture specification, and whereby for streaming of media content, DLNA interoperability guidelines specify a protocol maintained by the Universal Plug and Play (UPnP) Forum; see also ¶142), wherein the VLI group is configured to (i) receive, via an input interface of a first VLI device (see figs. 8 and 12, and see ¶¶27, 35, and 40) configured as a VLI sender of the VLI group (see ¶¶60-61), user input to perform a particular operation (see figs. 2-4 and ¶¶40 and 49-52), the particular operation corresponding to a VLI domain command (Id., and see ¶¶90-94, 116, and 119) and (ii) send, via a network interface of the first VLI device (see fig. 12), first VLI domain command (see figs. 2-4 and ¶40), and wherein the first native playback device is configured to perform functions as the first VLI receiver of the VLI group (see e.g., figs. 2, 3, 4 and 9), the functions comprising:
 (see fig. 4), the VLI domain command (see ¶¶60-61, 65, 90-94, and 116);
translating the VLI domain command to corresponding native domain commands (see ¶¶30, 37, 42-44, and 118-119); and
in response to receiving the VLI domain command, carrying out the corresponding native domain commands to perform the particular operation on the first VLI receiver (see ¶¶38, 60-65, 116, and 118-119).
Maitre fully enables the claimed system as set forth above, but fails to explicitly teach: translating the VLI domain command to two or more corresponding native domain commands; and… carrying out the two or more corresponding native domain commands to perform the particular operation on the first VLI receiver.
In a similar flexible media playback endeavor, Poston is directed to systems for facilitating social interactions between users and providing a uniform interactive social experience for distributed viewers of a media input over a communications network (see ¶8). In Poston, embodiments provide a standardized media player visual cover layer or master platform that translates the commands sent to and from video players using an application programing interface (API) of the video player (Id.). The master platform may use translation instructions to interact with a video player configured to display a received media input so that standardized, uniform functionality, user interface, and user experience may be provided (Id.). Accordingly, Poston provides an API translator that determines encoded functions, interfaces, and commands of a media player based on a content delivery network or media provider associated with the media input (see ¶9).
In this way, Poston teaches:
translating the VLI domain command to two or more corresponding native domain commands (see fig. 3 and ¶¶84-96, generating API translation instructions; and see ¶¶192-194, where the master platform 1010 may receive user inputs associated with the video player 1111, 1121 directly from the user by embedding user interface commands 1012B on top of the command buttons 1112, 1122 of the respective video players 1111, 1121, and where the master platform 1010 may translate the user input (e.g., video play input) to a command that the video player 1111, 1121 may recognize); and
in response to receiving the VLI domain command, carrying out the two or more corresponding native domain commands to perform the particular operation on the first VLI receiver (see fig. 3 and ¶¶84-96, generating API translation instructions; and see ¶¶192-194, where the master platform 1010 may translate the user input (e.g., video play input) to a command that the video player 1111, 1121 may recognize and may send the translated command to the video player 1111, 1121 to complete the user input command).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Maitre’s flexible remote playback system by implementing the API translation features of Poston’s system as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to provide uniform functionality and a uniform user interface for any media input associated with any type of media player or media player functionality (see Poston, ¶9).
In re Claim 2, Maitre discloses wherein the VLI domain command is a VLU domain transition command to transition from a first state to a second state in the VLI domain, and wherein the two or more corresponding native domain commands comprise: (i) transitioning from a first native domain state corresponding to the first state in the VLI domain to a second native domain state corresponding to the second state in the VLI domain; (ii) storing values of one or more native domain variables corresponding to the first native domain state; and (iii) modifying the values of the one or more variables (see ¶¶60-61, 65, 90-94, and 116).
In re Claim 3, Maitre discloses wherein the first native playback device is configured as the first VLI receiver of the VLI group perform functions further comprising: 
while the VLI group is in the second native domain state, receiving, via an input interface of the first native playback device, a native domain command to transition to the first native domain state (see ¶¶3, 22, 23 and 30, whereby a translation layer also can perform translations in the other direction); and
McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001in response to receiving the native domain command to transition to the first native domain state (see ¶¶60-65 and 103-107), (i) translating the native domain command to a second VLU domain transition command to transition from the second state to the first state in the VLI domain (see ¶¶30, 37, 42-44, and 118-119), the second VLU domain transition command indicating the stored values of one or more native domain variables corresponding to the first native domain state (see ¶¶40, 49-52, 90-94, 116, and 119), (ii) sending the second VLU domain transition command to the VLI sender of the VLI group (Id., and see ¶¶60-65), (iii) transitioning from the second native domain state to the first native domain state (Id.), and (iv) adjusting values of the one or more native domain variables to the stored values of the one or more native domain variables (Id.).
In re Claim 4, Maitre discloses wherein receiving, via the input interface of the first native playback device, the native domain command comprises one of: (a) receiving, via the network interface of the first native playback device from a native domain control app, one or more messages representing the native domain command (see e.g., fig. 8 and ¶¶57-65, 90-94, and 104) or (b) receiving, via physical controls on the first native playback device, user input representing the native domain command (Id.).
In re Claim 5, Poston teaches wherein translating the VLI domain command to two or more corresponding native domain commands comprises: 
translating the VLI domain command to one or more non-default native domain commands that correspond to the VLI domain command, wherein the first native playback device is configured carry out (see fig. 3 and ¶¶84-96, generating API translation instructions; and see ¶¶192-194).
In re Claim 8, Maitre discloses wherein the VLI domain command is a VLU domain pause command that stops streaming of a currently playing audio stream, and wherein the two or more corresponding native domain commands comprise: (i) transitioning to a native domain pause state and (ii) buffering the currently playing audio stream in a circular buffer (see ¶¶43, 65, and 80). Also see Poston (see fig. 3 and ¶¶84-96).
In re Claim 9, Poston teaches wherein the first native playback device is configured as a native domain group coordinator of a native domain synchrony group to perform functions comprising: 
in response to receiving the VLI domain command, sending, to one or more second native playback devices of the native domain synchrony group, one or more commands to carry out the two or more corresponding native domain commands to perform the particular operation on the one or more second native playback devices (see figs. 3 and 7-9, along with corresponding descriptions; and ¶¶48 and 125-129).
Claims 10-14 and 17-20 essentially recite the same limitations as claims 1-5 and 8-9, and are rejected for similar reasons as detailed above. Therefore, Maitre in view of Poston makes obvious all limitations of the claims.
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramsay et al. (US 2010/0284389 A1) and Le Nerriec et al. (US 2016/0150011 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474. The examiner can normally be reached Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651